Citation Nr: 0733133	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  03-12 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	K. M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his sister, and his brother-in-law


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to August 
1973 with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which inter alia, denied the veteran's claims 
seeking entitlement to service connection for bilateral 
hearing loss and PTSD.  

Subsequently, the RO, in an April 2003 rating decision, 
granted service connection for right ear hearing loss.  The 
grant of service connection represents a complete grant of 
that benefit sought on appeal.  Thus, the Board does not have 
jurisdiction over that issue.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997).   

In May 2004, the veteran, his sister, and his brother-in-law 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO (Travel Board hearing); a copy of the hearing 
transcript is associated with the claims file.

In November 2004, the Board remanded this case to the RO for 
additional evidentiary development.  The case has now been 
returned to the Board further appellate consideration.   


FINDINGS OF FACT

1.  There is no competent medical evidence that establishes a 
nexus between the veteran's left ear hearing loss and active 
service.

2.  There is credible evidence corroborating the veteran's 
alleged in-service stressors, supporting a current diagnosis 
of PTSD.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  Resolving reasonable doubt in the veteran's favor, PTSD 
was directly caused by his military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304(f) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Initially, the Board notes that the veteran's claim was filed 
in June 1999, prior to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006)).  Although complying notice was not provided prior to 
the initial adjudication of the claims on appeal, there is no 
prejudice to the veteran in providing later notice followed 
by readjudication of the claim.  See Mayfield v. Nicholson, 
No. 02-1077 (Fed. Cir. 2007) (Mayfield III).  Further, the 
claimant has been provided with the content-complying notice 
required under the holding in Pelegrini, which was issued 
prior to the issuance of the Statement of the Case (SOC) in 
April 2003.  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, 
September 1999, December 2001, and July and October 2006 VA 
notice and duty to assist letters satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
it informed the appellant of what evidence was needed to 
establish the veteran's service connection claims, of what VA 
would do or had done, what evidence he should provide, 
informed the appellant that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claims, and asked him to provide any 
information in his possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The RO attempted to obtain the 
veteran's service medical and personnel records; however, in 
February 2000, the RO made a formal finding that the 
veteran's service records were unavailable.  The Board 
observes that where relevant records are unavailable, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Despite 
the unavailability of the rest his service records, the 
veteran's claims file contains his DD Form 214, DD Form 215, 
DA Form 20, and enlistment and separation examination 
reports.  The veteran was afforded a VA PTSD and audiology 
examinations in October 1999.  Further, the veteran testified 
at a Travel Board hearing in May 2004.  

In compliance with the Board's November 2004 remand, a letter 
was sent asking the appellant to let VA know of any other 
evidence or information that the appellant thought might 
support the claim, to identify any medical treatment records 
or health care providers, and to send in any evidence in the 
appellant's possession that pertains to the claims.  In an 
October 2006 letter, the veteran's attorney expressed that 
the veteran had no new evidence in support of his claims.  
The RO requested and received outpatient treatment reports 
from the VA Medical Center in Denver, Colorado.  In March 
2007, the veteran underwent a VA audiology examination.  The 
VA examiner reviewed his claims file and provided the 
requested etiology opinion.  Thus, the Board is not aware of 
the existence of additional relevant evidence in connection 
with the appellant's claim that VA has not sought.  In May 
2007, the VA readjudicated the appellant's claims and issued 
a Supplemental Statement of the Case.  Given the foregoing, 
the Board finds that VA has substantially complied with the 
Board's November 2004 remand with regard to this appeal.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  Accordingly, the Board finds that no further 
assistance to the appellant in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In an October 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an effective date and 
disability rating, if service connection was granted on 
appeal.  When implementing the award for service connection 
for PTSD, the RO will address any notice defect with respect 
to the effective date.  Significantly, the veteran retains 
the right to appeal any effective date assigned by the RO.  
On the other hand, since the veteran's service connection 
claim for left ear hearing loss is being denied and a 
disability rating and an effective date will not be assigned; 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  Moreover, the appellant 
and his attorney have not alleged any prejudice with respect 
to the timing of the notification, nor has any been shown.  

The Board finds that the evidence of record - service 
personnel and medical records, VA medical treatment records, 
VA examinations, hearing testimony, and lay statements -- is 
adequate for determining whether the criteria for service 
connection have been met.  Accordingly, the Board finds that 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
no further assistance to the appellant in acquiring evidence 
is required by statute.  38 U.S.C.A. § 5103A.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
sensorineural hearing loss and psychosis, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2007).



Service Connection for Left Ear Hearing Loss

The veteran contends that he suffers from left ear hearing 
loss as a result of noise exposure while in service.  At the 
aforementioned hearing, the veteran testified that as an 
infantryman he was exposed to artillery explosions in 
service.  

Regarding the issue of hearing loss, applicable regulations 
provide that impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (2007).

It is not required that hearing loss disability during 
service be shown.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id., at 159-60.

Service medical records show that the veteran was not 
diagnosed with left ear hearing loss during service.  His 
enlistment and separation examinations show that he was 
clinically normal for his hearing.  Further, he had no 
complaints or treatment for acoustic trauma.



An April 1970 enlistment audiological examination report 
showed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
5
0
0
0
0

A June 1973 separation audiological examination report showed 
that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
30
10
LEFT
20
10
10
10
10

In September 1999, a VA audiological examination report 
showed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
50
50
LEFT
10
15
25
50
40

The veteran's speech discrimination scores were 100 percent 
for the right ear and 96 percent for the left ear.  At the 
examination, the veteran reported having suffered from 
gradual hearing loss since 1994.  The VA examiner found that 
the veteran had mild sensorineural hearing loss, bilaterally.  




The veteran's most recent VA audiological examination report 
dated in March 2007 showed that puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
55
55
LEFT
20
20
45
65
60

The veteran's speech discrimination scores were 92 percent 
for the right ear and 92 percent for the left ear.  At the 
examination, the veteran reported some recreational exposure 
to shooting and worked for the Department of Corrections.  
The VA examiner found that the veteran had moderate 
sensorineural hearing loss of the left ear.  After reviewing 
the veteran's medical history and claims file, the VA 
examiner opined that the veteran's hearing loss in the left 
ear is unlikely related to noise exposure during military 
service.  The VA examiner noted that the veteran's separation 
examination report showed that the veteran's hearing was 
within normal limits upon discharge.  Further, with exposure 
to weapons fire, it is common to have only one ear affected 
by acoustic trauma.  Finally, the VA examiner opined that the 
veteran's hearing loss of the left ear is more likely due to 
post-service occupational and recreational noise exposure.

After a full review of the record, the Board concludes that 
the medical evidence does not demonstrate a nexus linking the 
veteran's left ear hearing loss to his service.  Although the 
available audiometric test results show an upward trend in 
auditory thresholds, there is a gap of 26 years between the 
veteran's separation examination and the September 1999 VA 
examination.  During which the veteran worked at the 
Department of Corrections and had some recreational noise 
exposure.  Consistent with the March 2007 VA examiner's 
opinion that left ear hearing loss is likely due to 
occupational and recreational noise exposure.  Further, there 
are no medical records, service or post-service, showing left 
ear hearing loss to a degree of 10 percent or more within one 
year from separation from service.  Thus, the veteran's 
claimed left ear hearing loss is not presumed to have been 
incurred in service under the provisions of 38 C.F.R. 
§§ 3.307, 3.309.

Finally, the appellant and his representative may believe 
that there is a causal relationship between the veteran's 
service and his hearing loss of the left ear.  However, the 
Board notes that there is no indication that they possess the 
requisite knowledge, skill, experience, training, or 
education to qualify as medical experts for their statements 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for left ear hearing loss and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Service Connection for PTSD

The veteran contends that he is entitled to service 
connection for PTSD.  He alleges exposure to various combat 
stressors during his wartime service in Vietnam and claims 
that he has acquired PTSD as a result of such exposure.  

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f); 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(codified as amended at 38 C.F.R. § 3.304(f)); see also Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).  Specifically, to 
establish entitlement to service connection for PTSD, the 
veteran must submit "...medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred."  
38 C.F.R. § 3.304(f) (2007).  

A review of the veteran's claims file shows that the 
available record establishes the first two elements of the 
38 C.F.R. § 3.304(f) analysis: a current diagnosis of PTSD 
and an opinion linking such diagnosis to the veteran's 
reported in-service stressors.  In October 1999, the veteran 
underwent a VA PTSD assessment, where he reported having 
participated in combat while in Vietnam.  He reported 
patrolling "out in the bushes" for most of his service in 
Vietnam.  Further, his unit was attacked by artillery rounds, 
rockets, and mortars, during which he witnessed comrades who 
were killed.  After reviewing the veteran's medical history, 
the VA examiner opined that the veteran's symptoms meet the 
requirements for a DSM-IV diagnosis of chronic PTSD related 
to his combat experiences.  VA treatment records, between 
February and September 2006, show that the veteran continues 
to receive treatment for his PTSD.  Given the above medical 
evidence, the Board finds that there is a current diagnosis 
of PTSD based on the veteran's reported stressor.

The remaining element, credible supporting evidence that the 
veteran's reported in-service stressor(s) actually occurred, 
is required for service connection.  See Cohen, 10 Vet. App. 
at 142.  The evidence necessary to establish the occurrence 
of a stressor during service to support a claim for PTSD will 
vary depending on whether the veteran was "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If the evidence establishes that the veteran was 
engaged in combat with the enemy or was a prisoner of war 
(POW), and the claimed stressor is related to combat or POW 
experiences (in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressors are 
consistent with the circumstances, conditions, or hardships 
of the veteran's service), the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2007).

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

With regard to the question of whether the appellant served 
in combat with the enemy, the Board has considered the 
available DD Form 214, DD Form 215, service personnel 
records, medical records, and the veteran's own statements.  
The veteran's service personnel records reflect that his 
military occupation (MOS) was a light weapons infantryman.  
According to the veteran's testimony, he had approximately 1 
year of service in Vietnam.  The veteran received the Air 
Medal, Vietnam Service Medal with 1 Bronze Service Star, 
Republic of Vietnam Gallantry Cross with Palm Unit Citation 
Badge, and National Defense Service Medal.  He received no 
individual combat citations and was not a POW.  His available 
service medical records reveal no combat wounds.  Thus, the 
evidence of record does not establish that the appellant was 
engaged in combat in connection with his MOS.  The 
preponderance of the evidence is against the determination of 
combat status.  Therefore, the veteran's statements alone do 
not constitute conclusive evidence of the occurrence of an 
in-service stressor.  See Cohen, 10 Vet. App. at 145.  

Although the record does not directly establish the veteran's 
individual combat status, the Board observes partial, 
independent corroboration of the veteran's alleged in-service 
stressors.  As it concerns the veteran's credibility, the 
veteran testified at the aforementioned hearing that he 
served with the 11 Bravo, 101st Airborne Division in combat 
and was exposed to artillery attacks.  The available service 
personnel records do not provide the veteran's unit 
assignments or document the veteran's service in Vietnam, 
with the exception of a certificate stating that he was with 
the 101st Airborne Division.  However, the veteran's awards 
and medals indicate that he served in Vietnam and his unit 
underwent combat situations.  

First, according to the U.S. Army and Air Force regulations, 
the Air Medal is awarded for sustained aerial activity, 
including assault helicopter commissions, combat support, 
administrative aircraft, or airmobile infantry of combat 
assault missions.  Generally, a "V device" is given to 
denote valor, which was not assigned to the veteran in this 
case.  Next, the Vietnam Service Medal is awarded for combat 
service in Vietnam.  One Bronze Service Star is awarded for 
each campaign where the veteran was either assigned or 
attached to a unit during participation in combat or was 
under orders in the combat zone.  Finally, the Republic of 
Vietnam Gallantry Cross Unit Citation Badge is awarded by the 
Vietnamese government for various combat achievements to 
brigades or units.  Given the lack of notations and 
supporting service records, it is unclear as to the specific 
circumstances of the veteran's Air Medal.  However, the award 
of Air Medal denotes some aerial activity either involving 
combat or combat support.  Taken together with the Vietnam 
Service Medal with 1 Bronze Service Star and Republic of 
Vietnam Gallantry Cross with Palm Unit Citation Badge, it is 
shown that the veteran's unit participated in combat.  The 
Board observes that the corroborative nature of the evidence 
goes toward the veteran's credibility.

The evidence of the aforementioned stressor is not clearly 
convincing; however, the Board observes that the veteran is 
entitled to the benefit-of-the-doubt on the issue of stressor 
corroboration.  At a minimum, the evidence discussed above 
suggests a possibility that the veteran accomplished his 
tasks under the most adverse conditions that are associated 
with combat duty.  The Court determined that corroboration of 
every detail is not required.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 
(1997).  The veteran's service personnel records do not 
specifically reflect that the veteran was present during the 
attacks, but the records, including his awards, indicate 
plausibility.  Pentecost, 16 Vet. App. at 128.  On that 
issue, the Board finds the evidence in relative equipoise, 
and resolves reasonable doubt in favor the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

The September 1999 PTSD diagnosis provisionally was based on 
the veteran's reported stressors, to include being under 
enemy artillery attacks and witnessing casualties.  As the 
aforementioned corroborated stressors form the basis of the 
veteran's current PTSD diagnosis, the Board concludes that 
the veteran suffers from PTSD incurred in service.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


